Citation Nr: 1215081	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-44 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right pre-auricular scar, for accrued benefits purposes. 

2.  Entitlement to a disability rating in excess of 10 percent for bilateral sensorineural hearing loss, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran had service from October 1945 to August 1946 and from November 1950 to September 1952.  The Veteran died in January 2008.  The appellant is the Veteran's wife.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant's claims were previously before the Board and remanded in May 2011.  The claims are properly before the Board at this time.


FINDINGS OF FACT

1.  Claims for entitlement to increased ratings for right pre-auricular scar and bilateral sensorineural hearing loss were pending at the time of the Veteran's death in January 2008.

2.  The appellant filed a claim for accrued benefits within a year of the Veteran's death.

3.  Evidence in the claims file at the time of death shows that the Veteran's right pre-auricular scar was painless, only visible in some light, smooth, superficial, less than five inches in length and one-half inch in width, and non-adherent, with no evidence of induration, inflexibility, or underlying soft tissue missing.

4.  Evidence in the claims file at the time of death demonstrates that, on VA audiological testing in September 2006, the Veteran's hearing acuity was level IX in the right ear and level II in the left ear, with speech recognition scores of 48 percent and 92 percent, respectively.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right pre-auricular scar, were not met at the time of the Veteran's death.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

2.  The criteria for a disability rating in excess of 10 percent for bilateral sensorineural hearing loss, were not met at the time of the Veteran's death.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a June 2011 letter provided the appellant with notice informing her of how to substantiate a claim for accrued benefits, as well as what information and evidence VA would provide and what information and evidence she was responsible for providing.  She was also provided with notice consistent with the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as regards disability ratings and effective dates.  While this notice was issued after the initial adjudication of the appellant's claim in March 2008, her claim was thereafter readjudicated in January 2012, curing any potential error.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

Next, VA has a duty to assist the appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  All VA treatment records identified by the appellant have been obtained.  Furthermore, prior to his death, the Veteran had been afforded VA examinations in September 2006 that addressed his claims on appeal.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran and conducted a complete examination.  As such, the September 2006 examinations are adequate. 

Furthermore, in considering a claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is considered.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be in there until after that date.  The provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  Here, all pertinent VA records identified by the Veteran or the appellant have been obtained. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's and her representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

A proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In May 2006, the Veteran filed claims for increased ratings for his service-connected right pre-auricular scar and bilateral sensorineural hearing loss.  The RO denied the Veteran's claims in December 2006.  The Veteran appears to have filed several written statements expressing disagreement with the December 2006 decision, at least one of which was accepted by the RO as a notice of disagreement, as noted in the RO's October 2007 letter .  The Veteran died in January 2008, prior to any further adjudication on his claims, and they were therefore pending at the time of his death.  Moreover, the appellant filed her claim for accrued benefits in February 2008, within a year of the Veteran's death.  Consequently, the appellant has met the threshold requirements of these claims for purposes of accrued benefits and the Board will address each on the merits.  As noted above, the Board can only consider evidence in the claims file or constructively in VA's possession at the time of death.  See Ralston, 13 Vet. App. at 113.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Scar

The Veteran's scar of the right pre-auricular area, residual of a shell fragment wound with retained foreign body in the right sphenoid was rated 10 percent disabled under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7800.  That diagnostic code provides for ratings for burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face or neck.  A 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.

An 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Note 1 to Diagnostic Code 7800 indicates that the eight characteristics of disfigurement are (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note 2 indicates that VA is to rate tissue loss of the auricle under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.

In 2008, VA revised, or rather clarified, its regulations for rating skin disorders, specifically scars.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, DCs 7801-7805 (2011)).  However, those revisions are applicable only for claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed here.

In September 2006, the Veteran underwent VA examination.  He had a scar anterior to the ear, extending from the temporal area in a C shape.  It was approximately 2.5 centimeters long and 2 millimeters wide.  There was no elevation or depression.  The scar was very difficult to differentiate from the surrounding skin.  It could only be seen in the appropriate light.  There was no inflammation, ulceration, edema, or keloid formation.  There was no adherence or damage to underlying tissue.  There was no loss of facial asymmetry.  The diagnosis was scar in the right periauricular area anterior to the ear with no residuals.  This is the only pertinent evidence of record addressing the Veteran's service-connected scar.

After reviewing this evidence, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's scar disability.  While the scar was on the Veteran's ear, there was no evidence of tissue loss or gross distortion or asymmetry of that or any other feature.  The VA examiner specifically stated that there was no damage to underlying tissue or loss of facial asymmetry.  He indicated that the scar could only be seen in specific light.  Furthermore, the manifestations of the Veteran's scar do not meet the requirements of at least two characteristics of disfigurement.  Specifically, the scar was less than five inches in length, less than one-quarter inch in width, was not elevated or depressed, did not adhere to underlying tissue, and did not exceed an area of six square inches.  As such, two or more characteristics of disfigurement were not shown.

Additionally, there is no evidence of loss of the auricle; therefore, evaluation under Diagnostic Code 6207 is not warranted.  Finally, a disability rating in excess of 10 percent was not warranted under any other applicable diagnostic code, since the Veteran's scar did not exceed 12 square inches (Diagnostic Code 7801), and all other pertinent diagnostic codes provide for only maximum schedular 10 percent rating.  As such, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's scar, for accrued benefits purposes.

Hearing Loss

In general, to evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86 (2011).

Additional provisions pertain to "exceptional patterns of hearing impairment" under 38 C.F.R. § 4.86.  Specifically, these include hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  As shown below, the Veteran's right ear hearing loss qualified as one of these exceptional patterns of impairment.

In September 2006, the Veteran underwent VA audiological examination.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
80
90
LEFT
40
40
65
70
75

Word recognition scores were 48 percent on the right and 92 percent on the left.  The diagnosis was sensorineural hearing loss.  The average of pure tone thresholds for 1000Hz, 2000Hz, 3000Hz, and 4000Hz is 78 on the right and 62 on the left.  This is the only pertinent evidence of record regarding this claim.

Applying 38 C.F.R. § 4.85, Table VI to the September 2006 results reveals a numeric designation of IX for his right ear and II for his left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 10 percent disability evaluation is warranted for such findings.  As noted above, the Veteran's right ear qualifies as an exceptional pattern of hearing impairment.  In such cases, Table VIa can be used in lieu of Table VI, if it results in the higher numeral.  In this case, Table VIa results in a lower numeral.  Therefore, the appellant is afforded the best possible outcome by VA rating the Veteran's disability based upon Table VI.

As such, a 10 percent rating and no more was warranted for the Veteran's bilateral sensorineural hearing loss at the time of his death.  As noted above, ratings for hearing loss are determined by a mechanical application of the audiometric findings to the rating provisions, and the Board has no choice but to deny the appellant's claim at this time.  See Lendenmann v. Principi, supra.


Conclusion

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disabilities that were not encompassed by the schedular rating assigned.  The functional impairment shown was fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

For all the reasons explained above, the Board finds that the 10 percent ratings applied to the Veteran's service-connected right pre-auricular scar and bilateral sensorineural hearing loss were appropriate based upon the evidence of record at the time of the Veteran's death and that the appellant's claims for accrued benefits must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 10 percent for right pre-auricular scar, for accrued benefits purposes, is denied. 

A disability rating in excess of 10 percent for bilateral sensorineural hearing loss, for accrued benefits purposes, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


